EXHIBIT 10.1




DEVELOPMENT LOAN DISBURSING AGREEMENT

Cincinnati, Ohio
August 18 , 2009

National City Bank
One East Fourth Street
Cincinnati, Ohio 45202

Attention: BRENT E. JOHNSON

Re:    $1,385,544.00 Development Loan to NTS/VIRGINIA DEVELOPMENT COMPANY, a
Virginia corporation and NTS/LAKE FOREST II RESIDENTIAL CORPORATION, a Kentucky
corporation for the Development of Eighteen (18) Single Family Residential Lots
in Section 21A of the Fawn Lake Community, Spotsylvania County, Virginia


Gentlemen:

        The undersigned, NTS/VIRGINIA DEVELOPMENT COMPANY, a Virginia
corporation (“NTS Virginia”) and NTS/LAKE FOREST II RESIDENTIAL CORPORATION, a
Kentucky corporation (“NTS Lake Forest”) (NTS Virginia and NTS Lake Forest
collectively referred to as the “Borrowers”), hereby request that you (the
“Bank”) make a development mortgage loan (the “Loan”) to the Borrowers in
accordance with the terms and conditions of this Agreement, for the purpose of
financing the development of the property more fully described in Exhibit A
which is attached hereto and incorporated by reference as if fully rewritten
herein (“Improvements Site”) in City of Fredericksburg, Spotsylvania County,
Virginia for the purpose of developing single family lots in accordance with the
plans and specifications approved by Bank (the “Improvements”).

ARTICLE 1.
COMMITMENT AND PROMISSORY NOTE

        Section 1.1      NTS Virginia may obtain advances from the Bank up to
the amount of One Million Three Hundred Eighty-Five Thousand Five Hundred
Forty-Four and 00/100 Dollars ($1,385,544.00) from time to time until September
1, 2010 for the development of the Improvements. All of the advances shall be
evidenced by the Note (defined below), which shall be executed and delivered to
the Bank prior to the initial advance. Notwithstanding the expressed principal
amount of the Note, the Borrowers shall in no event be obligated to repay more
than the unpaid balance of advances made to or for the benefit of the Borrowers
by the Bank, together with interest at the rate specified below computed on each
advance from the date it is made by the Bank.

        Section 1.2      It is a condition precedent to the making of the Loan
that Bank shall disburse the Loan proceeds pursuant to the terms, conditions and
provisions of the Note and this

--------------------------------------------------------------------------------

Agreement in order to assure that the Deed of Trust will, at all times during
the term of the Loan, constitute a first and best lien under the provisions of
the Virginia statutes.

        Section 1.3      The Borrowers shall pay to the Bank interest computed
at the rate of Bank’s LIBOR Loan Rate as defined in the Note on the outstanding
unpaid principal amount of advances made under this Agreement.

        Section 1.4      The Borrowers shall pay the Bank an origination fee in
the amount of Six Thousand Nine Hundred Twenty-Seven and 72/100 Dollars
($6,927.72), all appraisal fees, environmental review fees, title insurance or
review fees, Bank’s reasonable legal counsel fees, recording fees and other
customary and usual fees incurred by Bank and chargeable to Borrowers in
accordance with this Agreement.

        Section 1.5       The Loan, Note and Loan Documents as defined above and
in Section 2.2 below is a companion loan to a Six Million Seven Hundred
Ninety-Nine Thousand Four Hundred Sixty-Eight and 00/100 Dollar ($6,799,468.00)
loan made by Bank to NTS Virginia and NTS Lake Forest pursuant to a Seventh
Mortgage Loan Modification Agreement dated of even date herewith (“Seventh
Mortgage Loan Modification”) as evidenced by a Seventh Amended and Restated
Promissory Note Construction Mortgage Loan from NTS Virginia and NTS Lake Forest
to Bank in like amount and dated of even date herewith (“Fawn Lake Note”) and
secured by the loan and security documents referenced in the Seventh
Modification Agreement (“Fawn Lake Loan Documents”). Pursuant to Article 8
hereof, the Loan, Note and Loan Documents shall be cross-collateralized and
cross-defaulted with the Fawn Lake Note, Seventh Mortgage Loan Modification and
Fawn Lake Loan Documents.

ARTICLE 2.
CONDITIONS OF BORROWING

        Section 2.1      The Bank shall not be required to make any advances
hereunder unless (a) the conditions set forth below shall have been completed to
the satisfaction of the Bank, and (b) at all times there remains undisbursed in
the Loan an amount sufficient with which to fully pay the cost of Completion
(hereinafter defined) of the Improvements. However, the Bank may, in its
discretion, make advances prior to fulfillment of all such conditions, without
waiving its right to require such fulfillment before additional advances are
made. If, at any time, the undisbursed Loan proceeds are insufficient to fully
pay the cost of Completion of the Improvements (a “Deficiency”), the Borrowers
shall deposit with the Bank in escrow an amount equal to the Deficiency, which
amount shall be disbursed prior to the disbursement of additional Loan proceeds.

        Section 2.2      The phrase “Completion of the Improvements”, as used in
this Agreement, means full completion of the development of the Improvements in
accordance with the Plans and Specifications. The Borrowers shall execute and
deliver, or cause to be executed and delivered to the Bank the following
instruments, all of which shall be dated of even date herewith: the Promissory
Note (the “Note”); a Deed of Trust, Assignment and Security Agreement granted by
NTS/Virginia Development Company (the “Deed of Trust”), the Unconditional and
Continuing Guaranties (the “Guaranties”) of J.D. Nichols, NTS Mortgage Income
Fund, a Delaware corporation and NTS Guaranty Corporation, a Kentucky
corporation (collectively, the “Guarantors”), an Assignment of Contracts and
Income granted by Borrowers, an Environmental

-2-

--------------------------------------------------------------------------------

Indemnity Agreement executed by Borrowers and Guarantors and security agreements
or instruments (collectively, the “Loan Documents”).

        Section 2.3      The Bank shall have received the preliminary title
report and commitment (the “Title Commitment”) of Lawyers Title Insurance
Corporation (the “Title Company”), Commitment No. 2887916 to issue a mortgagee’s
loan policy of title insurance (ALTA-2006) in the amount of the Note, insuring
the Bank and its successors and assigns that the Deed of Trust is a first lien
on the Improvements Site, subject only to those matters contained in the Title
Commitment that have been approved by Bank (“Permitted Exceptions”) with all
so-called “standard exceptions” deleted, containing such endorsements and
affirmative insurance as Bank may require and otherwise in form and substance
satisfactory to Bank.

        Section 2.4      The Borrowers shall deliver to the Bank:

        (a)       Certified copies of each Borrower’s Articles of Incorporation,
Bylaws and NTS Virginia’s and NTS Lake Forest’s Certificates of Good Standing in
the state of their incorporation or any other organizational documentation;


        (b)       Certified copies of each entity Guarantor’s Articles of
Incorporation, Bylaws and NTS Guaranty Corporation’s Certificate of Good
Standing in the state of their incorporation;


        (c)        Evidence that each Borrower and each entity Guarantor has
taken all action necessary to authorize the Loan and the execution and
performance of its obligations under the Loan Documents;


        (d)        Executed copies of the Loan Documents;


        (e)       Receipt and review of an appraisal in form and substance
satisfactory to Bank and receipt of Bank’s appraisal fee;


        (f)       Evidence that the Improvements, when built, will meet zoning,
subdivision and all building code requirements and other legal requirements.
Bank may engage independent persons or entities, at Borrowers’ expense, to
verify that all such permits and approvals have been secured and are being
complied with, after written notice to NTS Virginia and NTS Virginia’s failure
to provide appropriate verification;


        (g)       Copies of plans and specifications constituting the
Improvements (“Plans and Specifications”), in the form approved and signed by
NTS Virginia and the Contractor, as defined hereafter. The Plans and
Specifications shall contain a certification by the design professional
preparing same that the Improvements, if developed in accordance with such Plans
and Specifications, will comply with all governmental rules and regulations.


        (h)       A copy of the recorded plat for Section 21A which constitutes
the Improvements Site.


        (i)       A copy of all site development permits for the Improvements.


-3-

--------------------------------------------------------------------------------

        (j)       Evidence that the Improvements Site has been zoned to permit
the development, use and occupancy of the Improvements.


        (k)       Written evidence that sanitary and storm sewers, gas,
telephone, water and electrical services are available to the Improvements and
in sufficient quantity.


        (l)       To the extent any amenities are to be constructed at the
Improvements, a copy or certificate of the policy of Builder’s Risk, Completed
Value Non-Reporting Form of fire, extended coverage, vandalism, malicious
mischief, temporary storage, coverage for items in transit and hazard insurance
covering the Improvements, in an amount adequate to cover the full completed
value of the buildings and improvements, with loss payable endorsements in favor
of the Bank. The policy shall be converted to a standard fire and extended
coverage policy meeting the requirements of Bank upon completion of development.
All insurance policies shall be issued by a company or companies with a Best’s
Insurance Reports rating of A or better and a financial size category of Class X
or better and shall be otherwise satisfactory to Bank, and shall name Bank as
first mortgagee and shall contain the Virginia standard mortgagee clause. If it
is determined the Improvements Site is located in a federally identified flood
hazard zone and Bank determines flood insurance is required, NTS Virginia will
provide flood insurance coverage in a minimum amount not less than the Loan
amount; copies of such policies shall be delivered to Bank.


        (m)       A copy of (i) the site development contracts for the
Improvements if any, and (ii) the names of subcontractors whose bids are relied
upon by Contractor in development of the Improvements.


        (n)       A detailed cost breakdown for development of the Improvements
and Completion of the Improvements prepared by NTS Virginia. This detailed cost
breakdown shall contain not less than a source and use of funds for the total
cost of the Improvements and shall be updated and resubmitted to Bank as soon as
possible after any information becomes known to NTS Virginia which changes such
cost breakdown.


        Section 2.5      All documents and other evidences required to be
delivered in connection with this financing must be satisfactory to Bank and
shall have been approved as to form and substance by counsel for the Bank. The
Borrowers shall furnish such additional documents and certificates as may be
reasonably requested by the Bank or its counsel which are related to this
financing or development of the Improvements.

ARTICLE 3.
REPRESENTATIONS AND WARRANTIES

        Section 3.1      The respective Borrower referenced in each subsection
below represents and warrants to the Bank that:

        (a)       NTS Virginia is the owner of the Improvements Site as of the
time of execution and delivery of the Loan Documents. The Improvements Site is
not subject to any lien, charge, mortgage, restriction or encumbrance except
liens for current real and personal property taxes and assessments not
delinquent, easements and restrictions of record, customary homeowner
association declaration and easements, the interests herein


-4-

--------------------------------------------------------------------------------

granted to Bank and the other matters set forth in the loan policy of title
insurance from the Title Company issued to Bank pursuant to the Title Commitment
and accepted by Bank in connection herewith (“Permitted Exceptions”).


        (b)       To the best of NTS Virginia’s knowledge, the boundary lines of
the Improvements are within the boundary lines of the Improvements Site, and the
Improvements and their proposed operation do not violate any applicable zoning
or use statute, ordinance, building code, rule or regulation or any covenant or
agreement which is binding upon the Improvements Site or NTS Virginia. NTS
Virginia has not received any notice of violation of any ordinance, rule or
regulation of any governmental authority with respect to the Improvements or the
Improvements Site.


        (c)       NTS Virginia has not received any notices of actions, suits or
proceedings pending or, to the knowledge of NTS Virginia, threatened against it
or the Improvements, at law or in equity, or before any governmental department,
commission, board, bureau, agency or instrumentality which involve the
possibility of any judgment or order which may result in any material, adverse
effect upon NTS Virginia or the Improvements Site.


        (d)       NTS Virginia has not received, nor is NTS Virginia aware of,
any notice, summons, citation, directive or any other communication, written or
oral, from the Virginia Department of Environmental Protection, the United
States Department of Environmental Protection, Army Corps of Engineers or other
federal, state or local agency or authority concerning the presence of wetlands,
hazardous substances, hazardous wastes, toxic or solid wastes, or other
hazardous or adverse environmental situation or condition (collectively,
“Environmental Matters”), at or terminating from the Improvements Site. There is
not pending or, to the best knowledge of NTS Virginia after diligent
investigation, any threatened civil or criminal litigation, notice of violation
or lien, or administrative proceeding relating to Environmental Matters
involving NTS Virginia or the Improvements Site.


        (e)       From and after NTS Virginia’s ownership through the date
hereof, the Improvements Site has not been substantially and adversely affected
in any way as a result of any fire, explosion, earthquake, accident, labor
disturbance, requisition or taking of property by any governmental authority,
flood, riot or act of God.


        (f)       Each Borrower has full power and authority to conduct business
as presently conducted, NTS Virginia has the power and authority to own and
develop the Improvements, and each Borrower has the power and authority to
execute this Agreement, and to perform all of its duties and obligations under
this Agreement and the other Loan Documents.


        (g)       Each of the Loan Documents, when executed and delivered, will
constitute the duly authorized, legal, valid and binding obligations of each
party executing the same, and will be enforceable strictly in accordance with
their respective terms.


        (h)       NTS Virginia represents that the Improvements Site, the
present use and occupancy of the Improvements Site, the Plans and
Specifications, the development of the Improvements and the use and occupancy of
the Improvements upon its completion,


-5-

--------------------------------------------------------------------------------

will not violate or conflict with any applicable law, statute, ordinance, rule,
regulation or order of any kind, including, without limitation, zoning,
building, environmental, land use, noise abatement, occupational health and
safety or other laws, any building permit or any condition, grant, easement,
covenant condition or restriction, whether recorded or not. Any such violation
shall be corrected by NTS Virginia within sixty (60) days of receipt of notice
of the same.


        (i)       The financial information submitted in connection with the
application for the Loan accurately reflects the financial condition of each
Borrower and each Guarantor as of the date thereof and has been prepared in
accordance with generally recognized accounting principles consistently applied.
There has been no materially adverse change in the financial condition,
business, or operations of each Borrower or each Guarantor since the date of
such information that has not been disclosed to Bank. Each Borrower and each
Guarantor is solvent.


        (j)       NTS Virginia represents that this Agreement and all financial
statements, budgets, schedules, opinions, certificates, confirmations,
applications, rent rolls, affidavits, agreements, development contracts, and
other materials submitted to the Bank in connection with or in furtherance of
this Agreement by or on behalf of NTS Virginia, fully and fairly state the
matters with which they purport to deal, do not misstate any material fact, nor,
separately or in the aggregate, fail to state any material fact necessary to
make the statements made not misleading. Non-material changes in the Plans and
Specifications are excluded from this representation.


        (k)       NTS Virginia represents that, subject only to payment of fees
reflected in the Improvements budget, all utility and municipal services
required for the development, occupancy and operation of the Improvements are
available for use and tap-in at the boundaries of the Improvements Site, and,
upon request of Bank, copies of written permission obtained from the applicable
utility companies or municipalities to connect the Improvements into each of
said services and to thereafter provide the Improvements with such services to
the extent necessary for operation of the Improvements will be supplied to Bank
following receipt of same by NTS Virginia.


        (l)       NTS Virginia represents that, all permits and licenses
required by applicable law to construct, occupy and operate the Improvements
have been issued and are in full force or, if the present stage of development
of the Improvements does not allow such issuance, then such permits and licenses
will be issued if and when the Improvements are constructed pursuant to the
Plans and Specifications.


        (m)       NTS Virginia represents that, the storm and sanitary sewage
disposal system, water system and all mechanical systems of the Improvements do,
or when constructed will, comply with all applicable environmental, pollution
control and ecological laws, ordinances, rules and regulations. The applicable
environmental protection agency, pollution control board and/or other
governmental agencies having jurisdiction of the Improvements have issued their
permits for the development, tap-in and operation of those systems, or if the
present stage of the development of the Improvements does not allow such
issuance, then such permits and licenses will be issued when the Improvements
are completed.


-6-

--------------------------------------------------------------------------------

        (n)       NTS Virginia represents that, all utility, parking, vehicular
access (including curb cuts and highway access), development, recreational and
other permits and easements required for the development, use and operation of
the Improvements have been granted and issued.


        (o)       NTS Virginia represents that, when completed in accordance
with the Plans and Specifications (and except where permitted by easements
customary in residential developments or permitted by the applicable zoning
authority), the Improvements will not encroach upon any building line, set back
line, side yard line, or any recorded or visible easement, or other easement of
which NTS Virginia is aware or has reason to believe may exist, affecting the
Improvements Site.


        (p)       NTS Virginia represents that, the Plans and Specifications
proposed for the Improvements will be complete in all respects, containing all
detail requisite for the Improvements which, when built and equipped in
accordance therewith, shall be ready for the intended use thereof.


        (q)       NTS Virginia represents that, all driveways and roads
necessary for ingress and egress to the Improvements and for the full
utilization of the Improvements for their intended purposes will be completed in
accordance with the Plans and Specifications.


        (r)       NTS Virginia represents that, no condemnation of any portion
of the Improvements, no condemnation or relocation of any roadways abutting the
Improvements, and no denial of access to the Improvements from any point of
access to the Improvements, has commenced, or to the best of the NTS Virginia’s
knowledge, is contemplated by any governmental authority.


        (s)       NTS Virginia represents that, the Improvements budget, when
presented to the Bank in accordance with the terms of this Agreement, shall be
true and correct in all material respects. The amounts set forth in the
Improvements budget shall present a full and complete representation of all
costs, expenses and fees which NTS Virginia, after diligent inquiry and analysis
by NTS Virginia and persons of appropriate expertise on behalf of NTS Virginia,
expects to pay or anticipates becoming obligated to pay (other than from revenue
generated from the operation of the Improvements) to complete the development of
the Improvements.


        (t)       The Borrowers and Guarantors (i) have filed all tax returns
which are required to be filed by Borrowers or Guarantors; (ii) are not in
default in the payment of any taxes levied or assessed against Borrowers or
Guarantors or any of the Borrowers’ or Guarantors’ assets; (iii) has paid all
federal, state, and local withholding taxes on wages and all F.I.C.A.,
unemployment and workmen’s compensation taxes and premiums required to be paid;
and (iv) is not in default under any judgment, order, decree, law, rule, or
regulation of any governmental authority or tribunal to which Borrowers or
Guarantors may be subject.


        Section 3.2      With the exception of changes in Plans and
Specifications which are economic in impact and do not alter the legal position
between Borrowers and Bank (“non-legal

-7-

--------------------------------------------------------------------------------

changes”), each Borrower, with respect only to the representations and
warranties made by such Borrower, covenants, warrants and agrees that the
representations and warranties made in this Article 3 shall be and shall remain
true and correct in all material respects at the time of the Borrowers’
execution of this Agreement and at all times thereafter so long as any part of
the Loan shall remain outstanding. Each request for disbursement shall
constitute a reaffirmation that these representations and warranties are true in
all material respects on and as of the date of each such request for
disbursement and will be true in all material respects on the date of the
disbursement.

        Section 3.3      Borrowers understand and agree that, in making this
Loan and in making further disbursements of loan proceeds, Bank is relying upon
a continuation of the financial status of Borrowers and of the Guarantors of the
Loan as of the date of the latest financial statements of Borrowers and
Guarantors which Bank received prior to the execution and delivery of this
agreement. In the event of a material adverse change in the financial status of
Borrowers or of any Guarantor, Borrowers and/or Guarantors shall promptly inform
Bank of such change and Bank may require the deposit of additional funds or may
require additional or substitute guarantors acceptable to Bank.

ARTICLE 4.
COVENANTS OF BORROWERS

        While this Agreement is in effect, and until the Bank has been repaid in
full for the principal of and interest on all advances made by the Bank, each
Borrower who is referenced in a particular subsection below covenants with Bank
as follows:

        Section 4.1      NTS Virginia shall commence development of the
Improvements within thirty (30) days following the date of this Agreement. NTS
Virginia shall expeditiously complete development of the Improvements on the
Improvements Site in accordance with the Plans and Specifications approved by
NTS Virginia, the Contractor and the Bank, and in compliance with all applicable
statutes, ordinances and regulations, so that such development shall be fully
completed in accordance with the Plans and Specifications approved as above set
forth, in any event, not later than September 1, 2010.

        Section 4.2     ______________________ (the "Contractor") shall act as
site developer for such development.

        Section 4.3      NTS Virginia shall post and maintain copies of any
required notices in a conspicuous place on the Improvements Site during the
entire course of development and shall otherwise comply in all respects with the
requirements of state law as is currently in effect or as amended.

        Section 4.4     [INTENTIONALLY LEFT BLANK]

        Section 4.5      NTS Virginia shall not make or consent to any
modifications involving an amount of Ten Thousand and 00/100 Dollars
($10,000.00) or more for a single change or Fifty Thousand and 00/100 Dollars
($50,000.00) or more in the aggregate in the Plans and Specifications after they
have been approved by the Bank without the written consent of the Bank. However,
NTS Virginia may make modifications without the consent of the Bank which

-8-

--------------------------------------------------------------------------------

do not constitute any substantial modification which would adversely affect the
value of the completed Improvements or the cost of Completion of the
Improvements.

        Section 4.6      NTS Virginia shall not transfer any interest of NTS
Virginia in the Improvements or the Improvements Site and shall not create or
permit to be outstanding any mortgage, encumbrance or lien on the Improvements
or the Improvements Site, except Permitted Exceptions and except for the sale of
subdivided lots and payment of the release price as more fully set forth in
Section 7.1 hereof.

        Section 4.7      NTS Virginia shall at all times maintain in effect and
furnish the Bank with policies of and proof of payment of premiums on:

        (a)       During the process of building any amenities on the
Improvements, builder’s risk insurance as required herein;


        (b)        After completion of development of the Improvements and prior
to the use of any amenities thereon or occupancy thereof, fire, extended
coverage, vandalism, malicious mischief, sprinkler leakage and boiler (if any)
hazard insurance on the Improvements in at least the amount of such amenities,
with mortgagee endorsements in favor of the Bank;


        (c)       Comprehensive general public liability insurance on the
Improvements Site protecting the Borrowers and containing a contractual
liability clause; and


        (d)       Insurance against workmen’s compensation claims and public
liability risks, and such additional insurance in such amounts and covering such
risks as is customary by persons or entities owning and operating similar
properties.


        Section 4.8      Borrowers hereby indemnify the Bank and agree to defend
the Bank and hold the Bank harmless from and against all claims, injuries,
losses, costs, damages, liabilities and expenses (including reasonable
attorneys’ fees and consequential damages) of any and every kind to any persons
or property by reason of (i) the development of the Improvements or other work
contemplated herein (except by reason of the gross negligence or willful
misconduct of the Bank), (ii) the operation or maintenance of the Improvements,
(iii) any other action or inaction by, or matter which is the responsibility of,
Borrowers, or (iv) the breach of any representation or obligation of any of the
Borrowers or Guarantors.

        Section 4.9      The Borrowers shall pay and discharge, when due, all
taxes, assessments and other governmental charges upon the properties of the
Borrowers, as well as claims for labor and materials which, if unpaid, might by
law become a lien or charge upon any of the property of the Borrowers; provided,
that any such taxes, assessments, charges or claims need not be paid so long as
the Borrowers are contesting such payment in good faith by appropriate
proceedings which will avoid foreclosure of liens securing such items.

        Section 4.10      NTS Virginia shall use the proceeds of all advances
which NTS Virginia may receive directly, if any, solely in payment of costs
incurred in connection with acquiring, developing the Improvements, as shown on
the statements of estimated costs delivered to the Bank.

-9-

--------------------------------------------------------------------------------

        Section 4.11      The Borrowers and Guarantors shall furnish the Bank
financial statements and cash flow statements in form and substance reasonably
satisfactory to Bank and reasonably consistent with prior reporting to Bank by
such entities (except that the Guarantor, NTS Mortgage Income Fund, may provide
financial statements to Bank from its certified public accountants under the
“agreed upon procedures” (“AVP”) format; provided, however, that Bank, upon
receipt of such financial statements, reserves the right, in its reasonable
discretion to require additional information from such accountants if the Bank
deems the financial statements prepared under the AVP format to be insufficient
for its purposes), and federal, state and local income tax returns when
requested, and in any event not less frequently than once each year, plus other
information about Borrowers’ and Guarantors’ financial condition which Bank may
request in writing.

        Section 4.12      NTS Virginia and the Contractor will permit the Bank,
through its designated agent, employees or representatives, to have free access
to the Improvements and to inspect all work done and materials furnished in
connection with the Improvements, and to inspect all books, records and
contracts of NTS Virginia relating to the Improvements.

        Section 4.13      Upon request of Bank, NTS Virginia shall keep the Bank
informed of the progress of development of the Improvements.

        Section 4.14      NTS Virginia shall pay all costs and expenses in
connection with the Improvements, including, without limiting the generality of
the foregoing, all hazard and liability insurance premiums, title insurance
premiums and servicing fees, fees and expenses of the Bank’s Improvements
Inspector (hereinafter defined), cost of any completion or performance and
payment bond, and all out-of-pocket expenses incurred by the Bank in connection
with this financing, including recording and filing fees.

        Section 4.15      If NTS Virginia (a) shall fail promptly to bond or
discharge any mechanics’ lien claim filed or otherwise asserted or to contest
any such claims and give security or indemnity in the manner provided above, (b)
having commenced to contest the same, and having given such security or
indemnity, shall thereafter fail to prosecute such contest in good faith or with
due diligence, or fail to maintain such indemnity or security so required by the
Title Company, or (c) upon adverse conclusion of any such contest, shall fail to
cause any judgment or decree to be satisfied and lien to be released, then, and
in any such event, the Bank shall have the right, at its election, but shall not
be required, (x) to procure the release and discharge of any such claim and any
judgment or decree thereon, without inquiring into or investigating the amount,
validity or enforceability of such lien or claim and (y) to settle or compromise
the same or furnish such security or indemnity to the Title Company. Any amounts
so expended by the Bank, including premiums paid or security furnished in
connection with the issuance of any surety company bonds, shall be deemed to
constitute disbursements of the Loan proceeds hereunder (even if the total
amount of disbursements would exceed the face amount of the Note).

        Section 4.16      The Bank, at its expense, may erect signs on the
Improvements Site, in accordance with applicable government requirements
indicating that financing for the Improvements has been provided by the Bank.
The Bank, at its expense, shall also have the right to engage in reasonable
publicity and public relations pertaining to the financing provided by the Bank.

-10-

--------------------------------------------------------------------------------

        Section 4.17      NTS Virginia shall pay timely all premiums on all
insurance policies required under this Agreement from time to time; and when and
as additional insurance is required from time to time during the term of the
Loan and when and as any policies of insurance may expire, furnish to the Bank,
premiums prepaid, additional and renewal insurance policies in companies,
coverage and amounts satisfactory to the Bank, all in accordance with the terms
hereof. Notwithstanding this subparagraph, if NTS Virginia defaults under this
Agreement or any of the Loan Documents, the Bank shall have the right (but not
the obligation) to place and maintain insurance required to be placed and
maintained by NTS Virginia hereunder and treat the amounts expended therefor as
additional disbursements of Loan proceeds (even if the total number of
disbursements would exceed the face amount of the Note).

        Section 4.18      If any proceedings are filed seeking to enjoin or
otherwise prevent or declare unlawful the development or the occupancy,
maintenance or operation of the Improvements or any portion thereof, NTS
Virginia shall at its sole expense (i) cause such proceedings to be vigorously
contested in good faith and (ii) in the event of an adverse ruling or decision,
prosecute all allowable appeals therefrom. Without limiting the generality of
the foregoing, NTS Virginia shall resist the entry or seek the stay of any
temporary or permanent injunction that may be entered and use its best efforts
to bring about a favorable and speedy disposition of all such proceedings.

        Section 4.19      Borrowers shall, from time to time, upon the Bank’s
request, execute, deliver, record and furnish such documents as the Bank may
reasonably deem necessary or desirable (i) to perfect and maintain perfected as
valid liens upon the Improvements the liens granted by NTS Virginia to the Bank
under the Deed of Trust and the other Loan Documents as contemplated by this
Agreement, (ii) to correct any errors of a typographical nature which may be
contained in any of the Loan Documents, and (iii) to consummate fully the
transaction contemplated under this Agreement.

        Section 4.20      Upon request by Bank, NTS Virginia shall provide the
Bank with copies of all inspections, reports, test results and other information
received by NTS Virginia from time to time from its employees, Banks,
representatives, architects, engineers, any contractors and any other parties
involved in the development, the design, development or operation of the
Improvements, which in any way relate to the Improvements or the development, or
any part thereof.

        Section 4.21      NTS Virginia shall also provide the Bank with copies
of all notices pertaining to the Improvements or any part thereof received by
NTS Virginia from any federal, state or local governmental official, body, board
or department or from any insurance company providing insurance on any of the
Improvements, within seven (7) business days after such notice is received.

        Section 4.22      NTS Virginia shall receive and hold in trust for the
sole benefit of the Bank (and not for the benefit of any other person,
including, without limitation, the Contractor or any subcontractors) all
advances made hereunder directly to NTS Virginia, for the purpose of paying
costs of development in accordance with the budget. NTS Virginia shall use the
proceeds of the Loan solely for the payment of costs as specified in the budget.
NTS Virginia will pay all other costs, expenses and fees relating to the
acquisition, equipping, fixturing, use and operation of the Improvements.

-11-

--------------------------------------------------------------------------------

        Section 4.23      NTS Virginia shall comply with any and all laws,
regulations or orders with respect to “Environmental Laws” as defined in, and as
more fully provided for in, the Deed of Trust.

ARTICLE 5.
DISBURSEMENT PROCEDURES

        Section 5.1      NTS Virginia may obtain advances to the extent of the
amount of the development work satisfactorily completed, and the amount of costs
incurred for the purposes specified in Section 4.10 hereof, and NTS Virginia
agrees that all sums requested hereunder for payment to each contractor shall
not exceed the amount specified above. NTS Virginia acknowledges and agrees that
the Bank shall have no obligation to make any advance of Loan proceeds unless,
giving effect to such advance, the undisbursed balance of the proceeds of the
Loan shall equal or exceed the cost (as determined by the Bank) necessary to
complete the development of the Improvements in accordance with the requirements
of this Agreement. The Borrowers agree that no advance shall be made with
respect to the foregoing unless, after the making of any such advance, there
remains with the Bank Loan proceeds undisbursed in an amount equivalent to the
Cost of Completion as reasonably determined by the Bank at the time of such
advance.

        Section 5.2      The Bank will disburse all loan funds directly as
provided in this Agreement, and the Bank may deduct from each advance, or from
the proceeds of the development loan, payments to be made to the Bank pursuant
to this Agreement. The Bank shall have the absolute right to appoint its own
Improvements inspector to make such inspections and examinations of development
at the Improvements Site (“Improvements Inspector”) for its own purposes
hereunder as it shall reasonably deem appropriate; provided, however, that
neither the Bank nor any officer, employee or representative of the Bank shall
have any obligation, responsibility or liability to Borrowers or any other
person regarding development of the Improvements. Upon the appointment by the
Bank of a Improvements Inspector, Bank shall inform NTS Virginia thereof and NTS
Virginia agrees to pay the Bank for the Improvements Inspector’s fees and other
costs. NTS Virginia shall be responsible for making inspections of the
Improvements during the course of development, and shall determine to its own
satisfaction that the work done or material supplied by the Contractor or
subcontractors to whom payment is to be made out of each advance has been
properly done or supplied in accordance with applicable contracts. Neither the
Bank nor any officer, employee or representative of the Bank shall have any
liability or responsibility for the satisfactory completion of the Improvements
or any part thereof, nor for inspection during development, nor for any acts on
the part of NTS Virginia, the Contractor or any subcontractors to be performed
in the development of the Improvements.

        Section 5.3      Whenever NTS Virginia desires to obtain an advance, NTS
Virginia shall submit to the Bank a Request for Disbursement in the current form
of AIA Form G702/703 signed by the Contractor , at least ten (10) business days
prior to the date on which the advance is requested (the “Advance Date”). NTS
Virginia shall also submit to the Bank the following:

        (a)       A certificate relating to each Request for Disbursement,
signed by NTS Virginia; and


        (b)       Evidence that all Loan proceeds disbursed to date have been
applied to payment of costs to the Improvements (including, but not limited to,
satisfactory waivers


-12-

--------------------------------------------------------------------------------

of mechanics and materialmen’s liens, affidavits, sworn statements and receipts
for materials); and


        (c)       Evidence that the Improvements are being developed in
accordance with the Plans and Specifications and with applicable law. The Bank
shall have the right to require, at NTS Virginia cost, any additional
information, including, but not limited to, contracts and invoices, to complete
the Bank’s analysis of each disbursement request of NTS Virginia.


Upon receipt of each Request for Disbursement, NTS Virginia shall cause the
Title Company to (i) deliver to the Bank an endorsement to the Title Policy
dated as of the relevant Advance Date, and covering the amount of the requested
Disbursement so that the total amount insured by the Title Policy equals the
total amount disbursed by the Bank under the terms of this Agreement (or at the
option of the Bank, confirmation from the Title Company that all requirements
for the issuance of such an endorsement have been satisfied and confirmation
that the Title Company will issue such an endorsement within a specified time
acceptable to the Bank), and (ii) give the Bank immediate notice by telephone if
any intervening liens are disclosed (other than those expressly listed in the
Title Company’s report or commitment identified above). If any such intervening
liens are disclosed, disbursement of further advances shall be withheld until
the Bank shall have been satisfied that such intervening liens have been waived
or satisfied.

        Section 5.4      No disbursement of Loan proceeds shall be made by the
Bank to NTS Virginia at any time unless:

        (a)       All conditions precedent to that disbursement have been
satisfied and Borrowers has satisfied all conditions to this Agreement and the
Loan Documents which are to be performed prior to such Disbursement.


        (b)       The Bank shall be reasonably satisfied as to the continuing
accuracy of the budget for the Improvements.


        (c)       No default has occurred under this Agreement, or under any of
the Loan Documents which has not been cured, and no event, circumstance or
condition has occurred or exists which, with the passage of time or the giving
of notice, would constitute such a default.


        (d)       Except for the litigation against NTS Mortgage Income Fund
previously disclosed to Bank, no litigation or proceedings are pending of
threatened (including but not limited to, proceedings under Title 11 of the
United States Code) against any of the Borrowers, any of the Guarantors or the
Improvements.


        (e)       No event, circumstance or condition exists or has occurred
which could, in the Bank’s reasonable judgment, delay or prevent the completion
of the Improvements by the date required by Section 4.1.


        (f)       No adverse change has occurred or is threatened against the
Improvements or the financial condition of Borrowers or the Guarantors.


-13-

--------------------------------------------------------------------------------

        (g)       All representations and warranties made by Borrowers to the
Bank herein and otherwise in connection with this Loan continue to be accurate,
and all statements and representations made in the application for this Loan
submitted to the Bank continue to be accurate.


        (h)       The development of the Improvements shall be in accordance
with the Plans and Specifications, as modified by any change orders, and no
damage to, or destruction or condemnation of the Improvements or any portion
thereof shall have occurred.


        (i)       The Bank has received a satisfactory report from the
Improvements Inspector, if any.


        (j)       The Bank has received a waiver of mechanic’s lien and
materialman’s lien executed by each subcontractor and material supplier for whom
payment is to be made from the Loan proceeds to be disbursed covering liens for
all work done and materials supplied up to the date of the then most recent
prior disbursement of Loan proceeds by the Bank.


        Section 5.5      When the Improvements are fully completed, NTS Virginia
shall submit to the Bank a final Request for Disbursement in an amount not to
exceed the amount of the direct costs shown on the Improvements budget, as
modified by any change orders, less the aggregate amount of all previous
disbursements made by the Bank.

        Section 5.6      The final Request for Disbursement for the final
advance shall be accompanied by the following, all of which shall be
satisfactory to the Bank:

        (a)       Certificates from the Improvements Inspector that the
Improvements have been completed in accordance with the Plans and
Specifications.


        (b)       A certificate or certificates of occupancy from all applicable
governmental authorities for the Improvements if the same is required by the
appropriate governmental authority.


        (c)       Any other certificates, licenses and permits required by any
applicable governmental authority for the use, occupancy, or operation of the
Improvements.


        (d)       All fixtures, furniture, furnishings, equipment and other
property contemplated under the Improvements budget and Plans and Specifications
to be incorporated into or installed in the Improvements shall have been
incorporated or installed free and clear of all liens and security interests
other than the Permitted Exceptions, except those in favor of the Bank.


        (e)       An affidavit of NTS Virginia stating that each person
providing any material or performing any work in connection with the
Improvements has been paid in full.


-14-

--------------------------------------------------------------------------------

        (f)       Any permits, license, certificates of occupancy or other
evidence of compliance with the requirements of any governmental authorities
necessary for use of the Improvements Site contemplated in the Plans and
Specifications.


        (g)       A satisfactory final inspection report of the Improvements
Inspector, if any.


        (h)       Evidence that all insurance required under the terms of this
Agreement is in full force and effect.


        (i)       Written acceptance of the Improvements completion by any
surety of completion.


        (j)       Such other items as may be reasonably required by the Bank,
including, without limitation, evidence that the Improvements have been
completed to the satisfaction of the Bank.


        Section 5.7      Subject to the provisions of this Agreement and the
other Loan Documents, the Bank shall make advances up to the aggregate amount of
the direct and indirect costs specified in the Improvements budget for the
purposes and in the amounts described therein, including advances to the Bank
itself for payments to be made by the Borrowers as contemplated by this
Agreement and the other Loan Documents; provided, however, that (i) the Bank
shall retain from each such advance the Retainage if any; (ii) no such advance
shall be made unless there remains, after such advance, undisbursed Loan
proceeds which when combined with any retainage equals the cost to complete the
Improvements in the judgment of the Bank; and (iii) in no event shall the total
of all advances exceed the Loan Amount. If a contingency reserve is budgeted on
the Improvements budget, the Bank reserves the right to disburse such amounts
from the contingency reserve. The amount of each advance will be based upon the
percentage of completion of work to be performed. All advances shall be
deposited in the account to receive advances, except that if the Bank deems it
necessary or desirable to do so the Bank may disburse all or any portion of any
advances to such payees and in such amounts as the Bank, in its sole discretion,
may approve or deem appropriate, by check either made payable directly to any
party who is to be paid from such advance or by check made payable jointly to
the Borrowers and such party. If a dispute arises with respect to any request
for Disbursement, the Bank shall have the right without notice, to delay the
advance until the dispute has been resolved.

        Section 5.8      No advance for materials purchased but not yet
installed or incorporated into the Improvements shall be made without the Bank’s
prior approval of the conditions under which such materials are purchased and
stored. NTS Virginia shall provide the Bank, upon Bank’s request in connection
with such materials, a copy of a bill of sale or other evidence of title in NTS
Virginia, together with a copy of the Uniform Commercial Code searches against
NTS Virginia and the warehouseman, if applicable, indicating no liens or claims
which may affect such materials.

        Section 5.9      By execution of this Agreement, Borrowers authorize the
Bank to make any advance to the account to receive such advance, and the
Borrowers agree that, in so doing, the Bank will not be held accountable for any
such advance made in good faith. The Bank may

-15-

--------------------------------------------------------------------------------

apply amounts due hereunder to the satisfaction of the conditions hereof, and
amounts so applied shall be part of the Loan and shall be secured by, evidenced
by, bear interest in accordance with, and be due and payable in accordance with
the Loan Documents.

ARTICLE 6.
DEFAULTS

        Section 6.1      Any of the following events shall constitute an Event
of Default under this Agreement:

        (a)       The Borrowers shall default in the payment of sums due to the
Bank and such default shall continue for a period of ten (10) days after written
notice to Borrowers of such failure to make payment on the due date;


        (b)       The Borrowers shall default in the performance or observance
of any agreements or conditions required to be performed or observed by the
Borrowers under the terms of this Agreement, and such default shall continue for
a period of thirty (30) days after written notice to the Borrowers specifying
such default (provided that if such default cannot be cured by the payment of
monies and cannot reasonably be cured within thirty (30) days, Borrowers shall
have a reasonable time to effect a cure, if curative action is commenced within
said thirty (30) day period and is thereafter pursued diligently and in good
faith by Borrowers to completion);


        (c)       Any representation or warranty made by the Borrowers in this
Agreement or in any certificate or document furnished under the terms of this
Agreement shall prove untrue in any material respect, and which can not or has
not been remedied within thirty (30) days following notice thereof, unless a new
agreement has been reached between Borrowers and Bank which waives such Event of
Default;


        (d)       The Borrowers shall be in default under the terms of the Loan
Documents or any other instrument executed and delivered by the Borrowers to the
Bank with respect to the Improvements, and such default shall not be cured by
the Borrowers or waived by the Bank within the period of grace, if any,
applicable to such default under the terms of such instruments;


        (e)       Any Borrower or any Guarantor shall be in default under the
terms of any other indebtedness owed by any Borrowers or any Guarantor to Bank,
and such default shall not be cured by the Borrowers or waived by the Bank
within the period of grace, if any, applicable to such default under the terms
of such instruments;


        (f)       Development of the Improvements shall be abandoned, or shall
be unreasonably delayed or discontinued for a period of thirty (30) days (for
reasons other than those beyond the control of NTS Virginia or the Contractor),
or development shall be delayed for any reason whatsoever to the extent that
completion of the Improvements cannot, in the reasonable judgment of the Bank,
be accomplished prior to the date specified in Section 4.1 hereof; or


        (g)       Any of the Borrowers and/or Guarantors: (i) shall admit in
writing the respective inability to pay debts by Borrowers and/or Guarantors; or
(ii) shall make an


-16-

--------------------------------------------------------------------------------

assignment for the benefit of creditors; or (iii) shall be adjudicated a
bankrupt, or (iv) shall file a voluntary petition in bankruptcy or effect a plan
or other arrangement with creditors, or (v) shall have applied for, or permitted
the appointment of, a receiver or trustee or custodian for any of property or
assets of Borrowers or the Guarantors, or a trustee, receiver or custodian shall
have been appointed for any property or assets of the Borrowers and/or
Guarantors who shall not have been discharged within sixty (60) days after the
date of his appointment;


        (h)       The Improvements and Improvements Site are no longer primarily
used for the purpose disclosed to Bank upon submission of NTS Virginia’s Loan
application to Bank for approval and NTS Virginia has not demonstrated to Bank’s
reasonable satisfaction prior to the conversion of the use that the alternative
use to which the Premises has been put meets mortgagee’s underwriting standards;


        Section 6.2      Upon the occurrence of an Event of Default, unless such
Event of Default is subsequently waived in writing by the Bank, the Bank shall
be entitled, at the option of the Bank, to exercise any or all of the following
rights and remedies:

        (a)       The Bank may terminate its obligation to make advances under
this Agreement and may declare the entire unpaid principal balance of the
advances to NTS Virginia made under this Agreement to be immediately due and
payable, together with accrued and unpaid interest on such advances, without
further notice to or demand on the Borrowers.


        (b)       The Bank may exercise all enforcement remedies specified in
the Loan Documents and any other documents issued by the Borrowers with respect
to the Loan, including (without limiting the generality of the foregoing) the
right to foreclose the Deed of Trust and other collateral securing the Note.


        Section 6.3      If an Event of Default occurs that is specified in
Section 6.1(f) or any Event of Default occurs that is caused by NTS Virginia’s
failure, for any reason, to continue with development of the Improvements as
required by this Agreement, then the Bank may (but shall not be obligated to)
take over and complete development of the Improvements in accordance with the
Plans and Specifications, with such changes as the Bank may, in its discretion,
deem appropriate (provided the character and scope of the Improvements remains
materially unchanged all at the risk, cost and expense of the Borrowers. The
Bank may assume or reject any contracts entered into by NTS Virginia in
connection with the Improvements, and may enter into additional or different
contracts for services, labor and for materials required, in the judgment of the
Bank, to complete the Improvements, and may pay, compromise and settle all
claims in connection with the Improvements. All sums expended by the Bank in
completing the Improvements (whether aggregating more or less than the amount of
the Note) shall be deemed advances made by the Bank to the Borrowers, and the
Borrowers shall be liable to the Bank for the repayment of such sums, together
with interest on such amounts from the date of their expenditure at the default
rate specified in the Note. The Bank may, in its discretion, at any time,
abandon work on the Improvements after having commenced such work, and may
re-commence such work at any time, but nothing in this paragraph shall impose
any obligation on the Bank to either complete or not to complete the
Improvements. For the purpose of carrying out the provisions of this paragraph,
the Borrowers irrevocably appoint the Bank its attorney-in-fact,

-17-

--------------------------------------------------------------------------------

with full power of substitution, to execute and deliver all such documents, pay
and receive such funds, and take such action as may be necessary, in the
judgment of the Bank, to complete the Improvements.

        Section 6.4      NTS Virginia unconditionally assigns to the Bank all of
its rights in the development contract with the Contractor and any
subcontractors or material suppliers it may have or enter into in the future in
completing the Improvements. This assignment is to be accepted and become
effective only in the event the Bank shall proceed with the remedies afforded
under Section 6.3 above.

ARTICLE 7.
RELEASE

        Section 7.1      Bank agrees to release each subdivided residential lot
on the Improvements from the liens created under the Deed of Trust upon payment
to Bank of the greater of (i) one hundred percent (100%) of the net sales
proceeds, as defined hereafter, for such lot; or (ii) One Hundred Fifty Thousand
and 00/100 Dollars ($150,000.00), to be applied as a principal payment toward
the outstanding balance of the Note until such Note is paid in full. For
purposes herein, “net sales proceeds” shall mean gross sales proceeds less
Borrowers’ expenses for real estate taxes, transfer taxes, recording fees, other
customary closing costs and broker sales commission. Upon such payment, Bank
will release the lien of the Loan Documents on each such lot.

ARTICLE 8.
CROSS-COLLATERALIZATION/CROSS-DEFAULT

        Section 8.1      Cross-Collateralization. The Loan and Fawn Lake Loan
(collectively, the “Loans”) shall be cross-collateralized as of the effective
date of this Agreement and accordingly, Borrowers hereby grant and mortgage the
Fawn Lake Property, the Fawn Lake Golf Course Property and the Additional
Property (all as defined in the Seventh Mortgage Loan Modification) to Lender
under the terms of the Deed of Trust, Additional Deed of Trust and Additional
Mortgage (as defined in the Seventh Mortgage Loan Modification) and all other
collateral securing the Loans shall secure all of the Loans and all obligations
under the Loan Documents and the documents evidencing and securing the Loan.

        Section 8.2      Cross-Default. That upon the occurrence of an Event of
Default as defined in the Note or Fawn Lake Note, Loan Documents or Fawn Lake
Loan Documents, Lender may, at its option and in its sole and absolute
discretion, but only after the giving of written notice and the passage of the
cure period as provided in such Loan Documents or Fawn Lake Loan Documents,
declare an Event of Default under all of the Loans and exercise any and all
remedies available upon the occurrence of an Event of Default as provided in the
Loan Documents or Fawn Lake Loan Documents. Such remedies include, without
limitation, the right to declare the entire aggregate balance of principal,
accrued interest, and other charges then outstanding under any one or all of the
Note or Fawn Lake Note immediately due and payable and the right to foreclose
the Deed of Trust, Additional Deed of Trust and Additional Mortgage and
repossess any other collateral securing the Loan Documents or Fawn Lake Loan
Documents. Lender’s remedies shall be cumulative, concurrent, and nonexclusive
and may be pursued

-18-

--------------------------------------------------------------------------------

against Borrowers or any collateral for the Loans, including the Fawn Lake
Property, the Fawn Lake Golf Course Property and the Additional Property or any
parcel or parcels thereof.

ARTICLE 9.
MISCELLANEOUS

        Section 9.1      The provisions of this Agreement shall inure to the
benefit of and be binding upon the Borrowers and the Bank, and their respective
heirs, successors and assigns; provided, however, that this Agreement may not be
assigned by the Borrowers without the consent of the Bank. No delay on the part
of the Bank in exercising any right, power or privilege shall operate as a
waiver thereof, nor shall any single or partial exercise of any right, power or
privilege constitute such waiver nor exhaust the same, which shall be
continuing. The rights and remedies of the Bank specified in this Agreement
shall be in addition to and not exclusive of any other rights and remedies which
the Bank, by operation of law, would otherwise have.

        Section 9.2      All agreements, representations and warranties made in
this Agreement shall survive its execution, and the making of the advances by
the Bank, and the execution of the Loan Documents and shall continue until the
Bank receives payment in full for all indebtedness of the Borrowers incurred
under this Agreement.

        Section 9.3      This Agreement may be executed in any number of
counterparts, all of which shall constitute a single agreement.

        Section 9.4      Except for any notice required under applicable law to
be given in another manner, any notice, demand, request or other communication
to be given by any party to the other shall be in writing and shall be deemed to
have been properly given (i) if hand delivered or if sent by telecopy, effective
upon receipt; (ii) if delivered by overnight courier service, effective on the
day following delivery to such courier service; or (iii) if mailed by United
States registered or certified mail, postage prepaid, return receipt requested,
effective two (2) days after deposit in the United States mails, addressed in
each case to the parties at their addresses set forth herein, or at such other
address or to such other addressee as a party may have so furnished to the
other:

As to Borrowers: c/o 10172 Linn Station Road
Louisville, Kentucky 40223
Attn: Brian F. Lavin   With a copy to: John Warley, Esq.
1320 Central Park Boulevard
Suite 227
Fredericksburg, Virginia 22401   As to the Bank: National City Bank
One East Fourth Street
Cincinnati, Ohio 45202
Attention: Commercial Real Estate Division

-19-

--------------------------------------------------------------------------------

With a copy of any notice in
respect of default to: Keating, Muething & Klekamp, PLL
One East Fourth Street, Suite 1400
Cincinnati, Ohio 45202
Attention: Mark J. Weber

        Section 9.5      Any of the acts which the Borrowers are required to do
or prohibited from doing by any of the provisions of this Agreement or of any of
the other instruments executed and delivered by the Borrowers to the Bank with
respect to this Agreement may be omitted or done, as the case may be, by the
Borrowers if the Bank consents thereto by an instrument in writing.

        Section 9.6      Bank is not responsible for development of the
Improvements. NOTWITHSTANDING INSPECTION OF THE PROJECT SITE AND THE
IMPROVEMENTS THEREON, BANK ASSUMES THE BORROWERS WILL USE A PROJECT INSPECTOR.
THE BANK IS NOT RESPONSIBLE FOR THE QUALITY OF DEVELOPMENT, OR WORKMANSHIP, OR
FOR THE ADHERENCE TO THE PLANS AND SPECIFICATIONS FOR IMPROVEMENTS.

        Section 9.7      Borrowers hereby acknowledge and agree that the
undertaking of Bank under this agreement is limited:

        (a)       BANK IS NOT AND WILL NOT BE IN ANY WAY THE BANK FOR OR TRUSTEE
OF BORROWERS. BANK DOES NOT INTEND TO ACT IN ANY WAY FOR OR ON BEHALF OF
BORROWERS IN DISBURSING THE PROCEEDS OF THE LOAN. ITS PURPOSE IN MAKING THE
REQUIREMENTS SET FORTH IN THIS AGREEMENT IS TO PROTECT THE VALIDITY AND PRIORITY
OF ITS MORTGAGE AND THE VALUE OF ITS SECURITY. BANK DOES NOT INTEND TO BE AND IS
NOT AND WILL NOT BE RESPONSIBLE FOR: THE COMPLETION OF ANY IMPROVEMENTS ERECTED
OR TO BE ERECTED UPON THE PROJECT SITE; THE PAYMENT OF BILLS OR ANY OTHER
DETAILS IN CONNECTION WITH THE PROJECT SITE; ANY PLANS AND SPECIFICATIONS
PREPARED IN CONNECTION WITH THE PROJECT; OR BORROWERS’ RELATIONS WITH ANY
CONTRACTORS, SUBCONTRACTORS, MATERIALMEN, OR LABORERS PERFORMING WORK OR
SUPPLYING MATERIALS FOR THE PROJECT.


        (b)       BANK ASSUMES NO RESPONSIBILITY FOR THE ARCHITECTURAL OR
STRUCTURAL SOUNDNESS OF ANY IMPROVEMENTS TO BE ERECTED UPON THE PROJECT SITE OR
FOR THE APPROVAL OF ANY PLANS AND SPECIFICATIONS IN CONNECTION THEREWITH OR FOR
ANY IMPROVEMENTS AS FINALLY COMPLETED.


        Section 9.8      Trading with the Enemy Act. Neither the issuance of the
Note nor the use of the proceeds thereof will violate the Trading with the Enemy
Act, as amended, or any of the foreign assets control regulations of the Untied
States Treasury Department (31 CRF, Subtitle B, Chapter V, as amended) or the
Anti-Terrorism Order or any enabling legislation or executive order relating to
any of the same. Without limiting the generality of the foregoing, neither Bank
nor any of its affiliates (a) is or will become a blocked person described in
Section 1 of the Anti-

-20-

--------------------------------------------------------------------------------

Terrorism Order; or (b) engages or will engage in any dealings or transactions
or be otherwise associated with any such blocked person. For purposes hereof,
“Anti-Terrorism Order” means Executive Order No. 13,224,66 Fed. Reg. 49,079
(2001), issued by the President of the Untied States (Executive Order Blocking
Property and Prohibiting Transactions).

        Please execute the form of acceptance appearing below and return one
counterpart of this Agreement to the Borrowers, at which time, this letter will
constitute an agreement between the Borrowers and the Bank.

LENDER:

NATIONAL CITY BANK

By: /s/ Brent E. Johnson
——————————————
Brent E. Johnson,
Senior Vice President



BORROWERS:

NTS/VIRGINIA DEVELOPMENT COMPANY,
a Virginia corporation

By: /s/ Neil A. Mitchell
——————————————
Name: Neil A. Mitchell
Title: SVP



NTS/LAKE FOREST II RESIDENTIAL
CORPORATION, a Kentucky corporation

By: /s/ Neil A. Mitchell
——————————————
Name: Neil A. Mitchell
Title: SVP



-21-